Nationwide Life Insurance Company: ·Nationwide Variable Account - II Prospectus supplement dated August 10, 2011 to Nationwide Destination C prospectus dated May 1, 2011 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. The first paragraph of the “Death Benefit Options” section is amended as follows: For an additional charge, the Contract Owner may elect one of the following death options in lieu of the standard death benefit. Number (3) under the “Spousal Protection Feature” section is amended as follows: (3)(a)Both spouses must be age 85 or younger at the time the contract is issued for the standard death benefit; (b)Both spouses must be age 80 or younger at the time the contract is issued for the One-Month Enhanced Death Benefit II Option; (c)Both spouses must be age 75 or younger at the time the contract is issued for the Combination Enhanced Death Benefit II Option;
